UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY MORRIS HAYES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00177-CCE-1)


Submitted:   September 13, 2013           Decided:   October 3, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.    Ripley Rand, United States Attorney,
Frank   J.  Chut,   Jr.,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Henry   Morris   Hayes   pled    guilty     to   two   counts   of

embezzlement by a bank officer, in violation of 18 U.S.C. § 656

(2006), and was sentenced to twenty-seven months in prison.               On

appeal, Hayes argues that the district court erred by:                    (1)

enhancing his offense level two levels under U.S. Sentencing

Guidelines Manual (“USSG”) § 3B1.3 (2011), because the district

court determined that Hayes abused a position of trust; and (2)

refusing to grant him a downward departure sentence based on his

alleged   “extraordinary    acceptance     of   responsibility.”          We

affirm.

          We   find   no   clear   error   in   the    district     court’s

decision to enhance Hayes’ offense level under USSG § 3B1.3.

See United States v. Ebersole, 411 F.3d 517, 535-36 (4th Cir.

2005) (providing standard).        Rather, the record reveals that

Hayes’ business banker position aided his crimes and provided

him with authority beyond “an ordinary bank teller.”                USSG §

3B1.3 cmt. n.1 (2011).

          Moreover, we decline to review the district court’s

denial of Hayes’ motion for a downward departure because the

district court gave no indication that it did not understand its

authority to depart downward.      See United States v. Brewer, 520

F.3d 367, 371 (4th Cir. 2008) (“We lack the authority to review

a sentencing court’s denial of a downward departure unless the

                                   2
court failed to understand its authority to do so.”).                             In fact,

the   district    court       explicitly      acknowledged         the    reasons     Hayes

believed he was entitled to a departure sentence and, although

the district court stated it took these reasons into account, it

explained    that      it    believed     a   sentence      at   the     top   of    Hayes’

Guidelines range was more appropriate because of the nature and

circumstances       of      the    offense.        Because       the     district    court

clearly     understood            its   authority     to     depart        from      Hayes’

Guidelines range, but nonetheless rejected Hayes’ request that

it impose a lesser sentence, we will not disturb the district

court’s refusal to impose a departure sentence.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with       oral    argument      because    the       facts   and   legal

contentions      are     adequately      presented    in     the       materials     before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                              3